United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1626
                                     ___________

Ramona Einfalt,                         *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
William Henderson, Postmaster           *
General, United States Postal Service, *       [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                           Submitted: October 1, 1999
                               Filed: October 4, 1999
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       In this employment discrimination action, Ramona Einfalt appeals the district
court&s1 grant of summary judgment in favor of her employer. Having carefully
reviewed the record and the parties& submissions, we conclude that the district court did
not err in granting summary judgment, because Einfalt failed to show that USPS&s
reasons were pretextual and that the actual reason she was not promoted was age



      1
       The HONORABLE JOSEPH F. BATAILLON, United States District Judge for
the District of Nebraska.
discrimination. Further, Einfalt failed to establish a cause of action for retaliation.
Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-